Case 2:20-cv-04235-GW-E Document 1 Filed 05/08/20 Page 1 of 20 Page ID #:1



 1   GRAYLAW GROUP, INC.
     26500 Agoura Road, #102-127
 2   Calabasas, CA 91302
     Telephone: (818) 532-2833
 3   Facsimile: (818) 532-2834
     MICHAEL E. ADLER            SBN 236115
 4   meadler@graylawinc.com
 5   DHILLON LAW GROUP INC.
     177 Post Street, Suite 700
 6   San Francisco, California 94108
     Telephone: (415) 433-1700
 7   Facsimile: (415) 520-6593
     HARMEET K. DHILLON              SBN: 207873
 8   harmeet@dhillonlaw.com
     NITOJ P. SINGH                  SBN: 265005
 9   nsingn@dhillionlaw.com
10   Attorneys for Plaintiff and the Proposed Class
11                                UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA
12
13                                                      Case No.:
     BRUNNER ACCOUNTING GROUP, a
14   California sole proprietorship;                    CLASS ACTION COMPLAINT FOR
     individually and on behalf of a class of           DECLARATORY RELIEF AND
15   similarly situated businesses and                  DAMAGES
     individuals,
16
                           Plaintiffs,                      (1) DECLARATORY RELIEF
17
                                                            (2) UNFAIR BUSINESS
18                         vs.                                  PRACTICES IN VIOLATION
                                                                OF CALIFORNIA BUSINESS &
19    SVB FINANCIAL GROUP; SILICON                              PROFESSIONS CODE § 17200,
      VALLEY BANK; BLUEVINE CAPITAL                             et seq.
20
      INC.; JPMORGAN CHASE & CO.,
      JPMORGAN CHASE BANK, N.A.;                            (3) UNJUST ENRICHMENT
21
      BANK OF AMERICA CO., BANK OF
22    AMERICA N.A.; ROYAL BANK OF                       DEMAND FOR JURY TRIAL
      CANADA, CITY NATIONAL BANK;
23    SQUARE, INC.; and; DOE LENDERS 1
24    to 4,975, inclusive,

25                        Defendants.

26
            Plaintiff Brunner Accounting Group, brings this class action complaint on behalf of
27
     themselves and those similarly situated (hereinafter “Plaintiff”) against Defendants SVB
28

                                                      -1-
Case 2:20-cv-04235-GW-E Document 1 Filed 05/08/20 Page 2 of 20 Page ID #:2



 1   Financial Group; Silicon Valley Bank.; BlueVine Capital Inc.; JPMorgan Chase & CO.,
 2   JPMorgan Chase Bank, N.A.; Bank of America CO., Bank of America N.A.; Royal Bank
 3   of Canada, City National Bank; Square, Inc.; and DOE LENDERS 1 to 4,975, inclusive,
 4   (hereinafter “Defendants”) to stop Defendants’ unlawful conduct and to obtain monies
 5   owed as a result of Defendants’ conduct. For their class action complaint, Plaintiff alleges
 6   as follows based upon their knowledge and upon information and belief, including
 7   investigations conducted by their attorneys.
 8                                         PARTIES
 9           1.      Plaintiff, Brunner Accounting Group (“Brunner”) is a sole proprietorship,
10   organized and authorized to do business, and doing business, in the State of California
11   since January 2019. Ilona Brunner is the 100% owner of Brunner and is a licensed CPA
12   in good standing since 2009. Brunner was formed to provide exceptional tax and
13   accounting services to its clients and is based in Glendale, California.
14           2.      Upon information and belief, at all relevant times, Defendant SVB
15   Financial Group (“SVB Financial”) is a Delaware corporation and the parent company
16   of Silicon Valley Bank. SVB Financial is a bank and financial holding company and
17   headquartered in Santa Clara, California. Through its subsidiaries, SVB Financial
18   conducts substantial business within this District.
19           3.      Upon information and belief, at all relevant times, Defendant Silicon
20   Valley Bank ("SVB") is a subsidiary of SVB Financial. SVB is a U.S. based high-tech
21   commercial bank. SVB is headquartered in Santa Clara, California and conducts
22   substantial business within this District.
23           4.      Upon information and belief, Defendant BlueVine Capital Inc.
24   (“BlueVine) is a Delaware corporation that operates a fintech startup. BlueVine provides
25   financing for small businesses such as lines of credit, term loans, and invoice factoring
26   services. Upon information and belief, BlueVine is headquartered in Redwood City,
27   California and conducts substantial business within this District.
28           5.      Upon information and belief, at all relevant times, Defendant JPMorgan

                                                    -2-
Case 2:20-cv-04235-GW-E Document 1 Filed 05/08/20 Page 3 of 20 Page ID #:3



 1   Chase & CO., (“Chase & Co.”) is a Delaware corporation and the parent of all Chase
 2   entities. Chase & CO. is a diversified financial services company providing banking,
 3   insurance, investments, mortgage banking, and consumer finance to individuals,
 4   businesses and institutions in all 50 states and internationally. Chase & CO. is
 5   headquartered in New York, New York. Through its subsidiaries, Chase & CO. conducts
 6   substantial business within this District.
 7           6.      Upon information and belief, at all relevant times, Defendant JPMorgan
 8   Chase Bank N.A., (“Chase”) is the main baking of Chase & CO. and is headquartered in
 9   Columbus, Ohio. Chase conducts substantial business within this District.
10           7.      Upon information and belief, at all relevant times, Defendant Bank of
11   America, CO., (“BofA Co.) is a Delaware corporation and the parent company of Bank
12   of America N.A. BofA Co., is an American multinational investment bank and financial
13   services company and headquartered in Charlotte, North Carolina. Through its
14   subsidiaries, BofA Co. conducts substantial business within this District.
15           8.      Upon information and belief, at all relevant times, Defendant Bank of
16   America, N.A., (“BofA”) is a federally chartered bank and a subsidiary of BofA Co.,
17   BofA is headquartered in Charlotte, North Carolina and conducts substantial business
18   within this District.
19           9.      Upon information and belief, at all relevant times, Defendant, Royal Bank
20   of Canada (“ROC”) is a Canadian corporation and multinational financial services
21   company. ROC is headquartered in Toronto, Canada. Through its subsidiaries, ROC
22   conducts substantial business within this District.
23           10.     Upon information and belief, at all relevant times, Defendant City
24   National Bank (“CNB”) is the subsidiary of ROC. CNB offers a full complement of
25   banking, trust and investment services through 72 offices, including 19 full-service
26   regional centers, in Southern California, the San Francisco Bay Area, Nevada, New York
27   City, Nashville, Atlanta, Minneapolis, Washington, D.C. and Miami. CNB is
28   headquartered in Los Angeles, California and conducts substantial business within this

                                                   -3-
Case 2:20-cv-04235-GW-E Document 1 Filed 05/08/20 Page 4 of 20 Page ID #:4



 1   District.
 2           11.    Upon information and belief, at all relevant times, Defendant Square, Inc.
 3   (“Square”) is a Delaware corporation. Square is financial services, merchant services,
 4   aggregator, and mobile payment company. Square is headquartered in San Francisco,
 5   California, and conducts substantial business within this District.
 6           12.    In this Complaint, when reference is made to any act of any Defendant,
 7   such shall be deemed to mean that officers, directors, agents, employees, or
 8   representatives of the Defendant named in this lawsuit committed or authorized such
 9   acts, or failed and omitted to adequately supervise or properly control or direct their
10   employees while engaged in the management, direction, operation or control of the
11   affairs of the Defendant and did so while acting within the scope of their employment or
12   agency.
13           13.    Plaintiff is unaware of the names, identities, or capacities of the
14   Defendants sued as Doe Lenders 1 to 4,975, but are informed and believe and thereon
15   allege that such fictitiously-named defendants are responsible in some manner for the
16   damages and unfair business practices and violation of rights as described in this
17   Complaint. Plaintiff will amend this Complaint to state the true names, identities, or
18   capacities of such fictitiously-named Defendants when ascertained.
19                                JURISDICTION AND VENUE
20          14.     The Court has original jurisdiction over this action under the Class Action
21   Fairness Act, 28 U.S.C. §1332(d), because this is a class action in which (1) at least some
22   members of the proposed Class have different citizenship from Defendant(s); (2) the
23   proposed class consists of more than 100 persons or entities; and (3) the claims of the
24   proposed members of the Class exceed $5,000,000 in the aggregate.
25          15.     This Court has personal jurisdiction over Defendants because Defendants do
26   business in this District, and a substantial number of the events giving rise to the claims
27   alleged herein took place in California.
28

                                                   -4-
Case 2:20-cv-04235-GW-E Document 1 Filed 05/08/20 Page 5 of 20 Page ID #:5



 1          16.      The venue is proper in this District pursuant to 28 U.S.C. § 1391(b)(2)
 2   because a substantial part of the events or omissions giving rise to the alleged claims
 3   occurred in this District given that Plaintiff applied for the PPP loans while in this District
 4   and Defendants, marketed, promoted, and took applications for the PPP loans in this
 5   District.
                                    FACTUAL ALLEGATIONS
 6
 7   Background
 8
             17.     On January 21, 2020, the Center for Disease Control and Prevention
 9
     (“CDC”) confirmed the first U.S. case of a new coronavirus, also known as COVID-19.
10
             18.     On January 30, 2020, the World Health Organization (“WHO”) declared the
11
     COVID-19 outbreak to be a “public health emergency of international concern.”
12
             19.     On March 11, 2020, the WHO declared that the spread of COVID-19 had
13
     become a pandemic.
14
             20.     On March 13, 2020, President Trump issued the Coronavirus Disease 2019
15
     (COVID-19) Emergency Declaration applicable to the United States, which declared that
16
     the pandemic was of “sufficient severity and magnitude to warrant an emergency
17
     declaration for all states, territories and the District of Columbia.”
18
             21.     The Administration expressly recognized that with the COVID-19
19
     emergency, “many small businesses nationwide are experiencing economic hardship as a
20
     direct result of the Federal, State, and local public health measures that are being taken to
21
     minimize the public’s exposure to the virus.” See Business Loan Program Temporary
22
     Changes; Paycheck Protection Program, 13 CFR Part 120, Interim Final Rule (the “SBA
23
     PPP Final Rule”).
24
             22.     On March 19, 2020, Governor Gavin Newsom issued an executive Stay at
25
     Home Order in the State of California to prevent the spread of COVID-19.
26
             23.     On March 25, 2020, in response to the economic damage caused by the
27
     COVID-19 crisis, the United States Senate passed the Coronavirus Aid, Relief, and
28

                                                     -5-
Case 2:20-cv-04235-GW-E Document 1 Filed 05/08/20 Page 6 of 20 Page ID #:6



 1   Economic Security Act, the CARES Act (P.L. 116-136). The CARES Act was passed by
 2   the House of Representatives the following day and signed into law by President Trump on
 3   March 27, 2020. This legislation included $377 billion in federally-funded loans to small
 4   businesses and a $500 billion governmental lending program, administered by the United
 5   States Department of Treasury (“Treasury”) and its Small Business Administration
 6   (“SBA”), a United States government agency that provides support to entrepreneurs and
 7   small businesses.
 8              24.     As part of the CARES Act, the Federal Government created a $349 billion
 9   loan program, referred to as the “Paycheck Protection Program” (“PPP”). The PPP provides
10   small businesses with loans to be originated from February 15, 2020, through June 30, 2020.
11   The PPP was created to provide American small businesses with eight weeks of cash-flow
12   assistance, with a certain percentage forgivable if utilized to retain employees and fund
13   payrolls. The SBA backs the loans. The loans are administered by Treasury, backed by the
14   Federal Government, but funded by private lenders (“Lenders”), including banks and
15   financial services firms.
16              25.     Without the work performed by Plaintiff and Class Members, the CARES
17   Act violates the United States Senate’s legislative intent. The Senate requested Treasury to
18   “issue guidance to lenders and agents to ensure that the … loans prioritizes small business
19   concerns and entities in underserved and rural markets, including veterans and members of
20   the military community, small business concerns owned and controlled by socially and
21   economically disadvantaged individuals…, women, and businesses in operation for less
22   than 2 years.”1 [Emphasis added].
23              26.      The Treasury announced on April 3, 2020, that small businesses and sole
24   proprietors could apply and receive loans to cover their payroll and other expenses through
25   approved SBA Lenders. Beginning on April 10, 2020, independent contractors and self-
26
27
            1
28              CARES ACT, PL 116-136, March 27, 2020, 134 Stat 281


                                                           -6-
Case 2:20-cv-04235-GW-E Document 1 Filed 05/08/20 Page 7 of 20 Page ID #:7



 1   employed individuals could apply as well. 2
 2             27.      On April 24, 2020, President Trump signed the Paycheck Protection
 3   Program and Health Care Enhancement Act (“PPPEA”). The PPPEA added $310 billion in
 4   PPP funding, bringing the total PPP funds available to lend to $659 billion.
 5             28.      The Treasury’s PPP Information Sheet Lenders (the “PPP ISL”), consistent
 6   with the SBA PPP Final Rule (collectively, the “SBA Regulations”), provides that Lenders
 7   will be compensated for processing fees based on the balance of the financing at the time
 8   of final disbursement.         Specifically, the SBA will pay Lenders fees for processing PPP
 9   loans in the following amounts:
10                         • Five percent (5%) for loans of not more than $350,000;
11                         • Three percent (3%) for loans of more than $350,000 and less than
12                             $2,000,000; and
13                         • One percent (1%) for loans of at least $2,000,000.3
14             29.      The SBA Regulations include not only compensation for Lenders, but also
15   agents. Under the PPP ISL, “[a]n ‘Agent’ is an authorized representative and can be:
16                         • An attorney;
17                         • An accountant;
18                         • A consultant;
19                         • Someone who prepares an applicant’s application for financial
20                             assistance and is employed and compensated by the applicant;
21                         • Someone who assists a lender with originating, disbursing, servicing,
22                             liquidating, or litigating SBA loans;
23                         • A loan broker; or
24
25
26
           2
27             https://home.treasury.gov/system/files/136/PPP--Fact-Sheet.pdf

           3
28             https://home.treasury.gov/system/files/136/PPP%20Lender%20Information%20Fact%20Sheet.pdf


                                                              -7-
Case 2:20-cv-04235-GW-E Document 1 Filed 05/08/20 Page 8 of 20 Page ID #:8



 1                          • Any other individual or entity representing an applicant by
 2                              conducting business with the SBA.”4
 3              30.     Additionally, the SBA Regulations provide that “Agent fees will be paid out
 4   of lender fees. The lender will pay the agent. Agents may not collect any fees from the
 5   applicant. The total amount that an agent may collect from the lender for assistance in
 6   preparing an application for a PPP”5 loan is as follows (the “Agent Fees”):
 7                         • One percent (1%) for loans of not more than $350,000;
 8                         • 0.50% for loans of more than $350,000 and less than $2 million; and
 9                         • 0.25% for loans of at least $2 million.
10              31.     The SBA Regulations establish limits on Agent Fees. The SBA Regulations
11   and Treasury Guidance determined that the Agent Fees set forth above are reasonable given
12   the application requirements and the fees that Lenders receive for making PPP loans.
13              32.     Within this context, Defendants served as the intermediary between small
14   businesses and federal funds. Plaintiff served as the Agent for the small businesses applying
15   for the PPP loans to be lent by the Defendants and backed by the full faith and credit of the
16   Federal Government.
17              33.     Based on information and belief, Defendants received approval from the
18   SBA and funded loans for numerous businesses. However, Defendants failed to pay the
19   required compensation to Plaintiff (the “Agents”), that facilitated the loan process between
20   Lenders and applicants as required by the SBA Regulations.
21              34.     Defendants have either failed and refused to pay, or are willing to pay only
22   a partial percentage of the monies owed to Plaintiff.
23              35.     As calculated in Attachment A, hereto, Plaintiff, on behalf of themselves
24   and the proposed Class (as defined below), seek $3,848,597,082.00, to be set aside pro-rata
25   by the Defendants for distribution to a designee of the borrowers of the respective PPP
26
            4
27              Id.

            5
28              Id. (Emphasis added)


                                                      -8-
Case 2:20-cv-04235-GW-E Document 1 Filed 05/08/20 Page 9 of 20 Page ID #:9



 1   loans.
 2
     Plaintiff Assisted their Clients With Applying for PPP Loans Under the CARES
 3   ACT
 4
              36.      On or about March 25, 2020, Plaintiff became aware that the CARES Act
 5
     had been signed into law. Plaintiff, knowing that the COVID-19 crisis would significantly
 6
     impact its clients’ businesses, sought to obtain PPP loans through various Lenders on behalf
 7
     of its clients.
 8
              37.      Plaintiff spent between 50-100 hours familiarizing itself with the Act, and
 9
     the related SBA Regulations, and in particular, (a) Section 1102, which permits the SBA to
10
     guarantee 100% of Section 7(a) loans under the PPP and (b) Section 1106 of the Act, which
11
     provides forgiveness of up to the full principal amount of qualifying loans guaranteed under
12
     the PPP.
13
              38.      In or about April 2020, Plaintiff assisted their clients in the gathering and
14
     analysis of their documents, as well as the calculation and preparation of loan applications.
15
              39.      Based on the SBA Regulations, Plaintiff understood that they were not
16
     allowed to charge their clients a fee relating to the application process. The Agents were
17
     only permitted to receive compensation from the Agents’ share of the $20 billion in fees
18
     the Federal Government paid the Lenders for originating the PPP loans.
19
              40.      Plaintiff spent between two (2) and ten (10) hours on each application,
20
     depending on the complexity of the client and the amount of available data.
21
              41.      To fill out the Applications, Plaintiff assisted clients in gathering the
22
     required information and filling out the applications, including the following documents,
23
     where applicable or necessary:
24
                 a. Loan Calculator Spreadsheet;
25
                 b. SBA Form 2483 – Each Owner 20% or more or Officer;
26
                 c. Addendum A: Affiliates – Each Owner 20% or more must complete;
27
28

                                                     -9-
Case 2:20-cv-04235-GW-E Document 1 Filed 05/08/20 Page 10 of 20 Page ID #:10



 1             d. Information if the applicant received an SBA Economic Injury Disaster
 2                 Loan (“EIDL”);
 3             e. Certificate of Beneficial Ownership Interest – Each Owner 20% or more
 4                 must complete;
 5             f. Driver’s License for each 20% or more owner;
 6             g. Articles of Incorporation or Articles of Organization;
 7             h. 2019 IRS/State Payroll Forms: 940 or all four quarterly 941;
 8             i. 2019 Payroll Summary Report by Employee;
 9             j. 2019 Health Insurance Premium Paid – Each monthly statement or year-end
10                 summary;
11             k. 2019 Retirement Matching Plan Paid – Each monthly statement or year-end
12                 summary;
13             l. 2020 1st QTR 941 Form;
14             m. January 2020 Payroll Summary by Employee;
15             n. February 2020 Payroll Summary by Employee;
16             o. March 2020 Payroll Summary by Employee;
17             p. Health Insurance Premium Paid – January, February, and March 2020;
18             q. Retirement Matching Plan Paid – January, February, and March 2020;
19             r. Wiring Instruction; and
20             s. Copy of most recent bank statement (collectively, (a) – (s) above are part of
21                 the “Application”).
22          42.     In most instances, the Application had to be amended or redone at least once
23   as the SBA, or the Lenders changed the forms and added new documentation and addendum
24   requirements. Agents spent additional hours making the required changes, and in some
25   cases, resubmitted the entire Application because the Lenders required Plaintiff to do so.
26          43.     Plaintiff believed in good faith that they would receive the Agent Fees from
27   the Lenders upon funding of each of their clients’ loans under the PPP, as required by the
28   SBA Regulations.

                                                  -10-
Case 2:20-cv-04235-GW-E Document 1 Filed 05/08/20 Page 11 of 20 Page ID #:11



 1            44.    Upon information and belief, Defendants did not comply with the SBA
 2   Regulations in distributing PPP funds. Instead, Defendants either retained all of the Agent
 3   Fees or informed Agents that they would be paid only a small percentage of the mandated
 4   Agent Fees.
 5            45.    As a result of Defendants’ unlawful actions, Plaintiff suffered financial harm
 6   by being deprived of the statutorily mandated compensation for the professional services
 7   they provided in connection with assisting their clients in applying for and obtaining PPP
 8   loans.
 9   Class Action Certification
10            46.    As noted above, Plaintiff brings this action on behalf of themselves and all
11   others similarly situated as a state and nationwide Class, defined below.
12            47.    Plaintiff seeks to represent a Class composed of and defined as follows:
13              a. All Agents as that term is defined by the SBA Regulations that facilitated
14                  small businesses to receive a loan under the PPP, i.e., met the criteria for
15                  eligibility and were not otherwise ineligible, between February 15, 2020, and
16                  June 30, 2020, who timely applied for a PPP loan through various Lenders
17                  and were processed and approved for funding.
18              b. An “Agent” as defined by the SBA Regulations is as follows:
19                     i. an attorney,
20                     ii. an accountant,
21                    iii. a consultant,
22                    iv. someone who prepared an applicant’s application for financial
23                        assistance and is employed and compensated by applicant,
24                     v. someone who assists a lender with originating, disbursing, servicing
25                        liquidating, or litigating SBA loans,
26                    vi. a loan broker, or
27                   vii. any other individual or entity representing an applicant by conducting
28                        business with the SBA.

                                                   -11-
Case 2:20-cv-04235-GW-E Document 1 Filed 05/08/20 Page 12 of 20 Page ID #:12



 1          48.     Plaintiff reserves the right to expand, limit, modify, or amend this Class
 2   definition, including the addition of one or more subclasses, in connection with Plaintiff’s
 3   motion for class certification, or any other time, based upon, inter alia, changing
 4   circumstances and/or new facts obtained during discovery.
 5          49.     Numerosity: The Class is composed of thousands of Agents (the “Class
 6   Members”), whose joinder in this action would be impracticable. The disposition of their
 7   claims through this class action will benefit all Class Members, the parties, and the courts.
 8          50.     Commonality: There is a commonality in questions of law and fact affecting
 9   the Class. These questions of law and fact predominate over individual questions affecting
10   individual Class Members, including, but not limited to, the following:
11             a. Did Defendants comply with all applicable SBA Regulations in processing
12                 Applications for PPP funds and in distributing PPP funds?
13             b. Did Defendants comply with their legal obligations under the terms of the
14                 CARES Act as a lender of the PPP funds?
15             c. Did Defendants have a policy and/or practice of failing to compensate Agents
16                 who facilitated PPP loans to the detriment of the Class?
17             d. Did Defendants prioritize their origination own fees over abiding by the
18                 CARES Act and PPP specifications?
19             e. Did Defendants’ conduct constitute an “unfair business practice” under
20                 California Business & Professions Code § 17200, et seq.?
21             f. Did Defendants possess exclusive knowledge of material facts, with respect
22                 to the Application process, i.e., that the Agents were not receiving
23                 compensation when assisting applicants with PPP loan process?
24             g. Did Defendants actively conceal a material fact or facts from the Plaintiff,
25                 i.e., that the Agents were not going to receive their earned fees from assisting
26                 with the Applications?
27             h. Whether Defendants’ conduct, as alleged herein, was intentional and
28                 knowing?

                                                   -12-
Case 2:20-cv-04235-GW-E Document 1 Filed 05/08/20 Page 13 of 20 Page ID #:13



 1             i. Whether Class Members are entitled to damages and/or restitution; and if so,
 2                 what is the amount of revenues and/or profits Defendants received and/or was
 3                 lost by Class Members as a result of the conduct alleged herein?
 4             j. Whether Defendants are likely to continue to mislead the public and Class
 5                 Members and continue to violate SBA Regulations regarding paying Agent
 6                 their earned fees under the CARES Act; and
 7             k. Whether Plaintiff and Class Members are entitled to an award of reasonable
 8                 attorney’s fees, pre-judgment interest and costs of suit.
 9          51.     Superiority: In engaging in the conduct described herein, Defendants have
10   acted and failed to act on grounds generally applicable to Plaintiff and other Class Members.
11   Such conduct requires the Court’s imposition of uniform relief to ensure compatible
12   standards of conduct toward Class Members. A class action is superior to all other available
13   means for the fair and efficient adjudication of Plaintiff’s and the Class Members’ claims.
14   Few, if any, Class Members could afford to seek legal redress of the wrongs complained
15   herein on an individual basis. Absent class action, Class Members and the general public
16   would not likely recover, or have the chance to recover, damages or restitution, and
17   Defendants would be permitted to retain the proceeds of their misdeeds.
18          52.     Typicality: Plaintiff’s claims are typical of, and are not antagonistic to, the
19   claims of all Class Members. Plaintiff and the Class Members have all been deceived by
20   Defendants’ unfair and unlawful PPP loan application and funding practices, as alleged
21   herein. The factual and legal basis of Defendants’ liability to Plaintiff and each Class
22   Member as a result of Defendants’ actions are described herein.
23          53.     Adequacy: Plaintiff is an adequate representative of the Class because they
24   are members of the Class, and Plaintiff’s interests do not conflict with the interests of the
25   other Class Members that Plaintiff seeks to represent. Plaintiff will fairly and adequately
26   represent and protect the interests of the other Class Members. Plaintiff retained counsel
27   with substantial experience in litigating complex cases, including consumer fraud and class
28   actions. Both Plaintiff and their counsel will vigorously prosecute this action on behalf of

                                                   -13-
Case 2:20-cv-04235-GW-E Document 1 Filed 05/08/20 Page 14 of 20 Page ID #:14



 1   the Class and have the financial ability to do so. Neither Plaintiff nor counsel have any
 2   interest adverse to other Class Members.
 3           54.     Ascertainability: Plaintiff is informed and believes that Defendants keep
 4   extensive computerized records of their loan applications through, inter alia, computerized
 5   loan application systems, and Federally-mandated record-keeping practices. Defendants
 6   have one or more databases through which all of the borrowers may be identified and
 7   ascertained, and it maintains contact information, including email and mailing addresses.
 8   From this information, the existence of the Class Members (i.e., the Agent for the borrower)
 9   can be determined, and thereafter, a notice of this action can be disseminated in accordance
10   with due process requirements.
                                       CAUSES OF ACTION
11
                                    FIRST CAUSE OF ACTION
12
                                        On Behalf of the Class
13
                                       Against All Defendants
14
                                    (DECLARATORY RELIEF)
15
             55.     Plaintiff hereby incorporates by reference the foregoing allegations as if
16
     fully set forth herein.
17
             56.     Plaintiff asserts this cause of action on behalf of themselves and other Class
18
     Members as Agents as defined by the SBA as follows: (i) an attorney; (ii) an accountant;
19
     (iii) a consultant; (iv) someone who prepared an applicant’s application for financial
20
     assistance and is employed and compensated by applicant; (v) someone who assists a lender
21
     with originating, disbursing, servicing liquidating, or litigating SBA loans; (vi) a loan
22
     broker; or (vii) any other individual or entity representing an applicant by conducting
23
     business with the SBA (“PPP Agents”).
24
             57.     Plaintiff assisted their clients with the application process. Defendants failed
25
     to pay Agent Fees owed to Plaintiff as required by the SBA Regulations. Instead, they kept
26
     all of the origination and processing fees for themselves, in direct violation of the SBA
27
     Regulations.
28

                                                    -14-
Case 2:20-cv-04235-GW-E Document 1 Filed 05/08/20 Page 15 of 20 Page ID #:15



 1           58.     An actual controversy has arisen between Plaintiff and Defendants as to the
 2   Agent Fees owed to Plaintiff by Defendants. Upon information and belief, Defendants
 3   either deny that any Agent Fees are owed to Plaintiff, or claim that only a percentage of the
 4   Agent Fees are owed.
 5           59.     Plaintiff and the Class Members seek a declaration in accordance with SBA
 6   Regulations that approximately 19.14% of all administrative fees paid to all Defendants,
 7   should be deposited into a mutually agreeable fund or funds, within 60 days, to be
 8   distributed to the designee/Agent of each recipient of a PPP loan. The calculations in
 9   support of this 19.14% are shown in Attachment “A” hereto.
10                                  SECOND CAUSE OF ACTION
11                                     On Behalf of the Class
12                                     Against All Defendants
13      (Violation of the “Unfair” Prong of the UCL, California Business & Professions
                                     Code § 17200, et seq.)
14
             60.     Plaintiff incorporates by reference the foregoing allegations as if fully set
15
     forth herein.
16
             61.     Plaintiff asserts this cause of action on behalf of themselves and the other
17
     Class Members as Agents, as defined by the SBA as follows: (i) an attorney; (ii) an
18
     accountant; (iii) a consultant; (iv) someone who prepared an applicant’s application for
19
     financial assistance and is employed and compensated by applicant; (v) someone who
20
     assists a lender with originating, disbursing, servicing liquidating, or litigating SBA loans;
21
     (vi) a loan broker; or (vii) any other individual or entity representing an applicant by
22
     conducting business with the SBA.
23
             62.     The California Unfair Competition Law (hereinafter “UCL”) defines unfair
24
     business competition to include any “unlawful, unfair or fraudulent” act or practice.
25
             63.     A business act or practice is “unfair” under the UCL if the reasons,
26
     justifications, and motives of the alleged wrongdoer are outweighed by the gravity of the
27
     harm to the alleged victims.
28

                                                   -15-
Case 2:20-cv-04235-GW-E Document 1 Filed 05/08/20 Page 16 of 20 Page ID #:16



 1           64.     Defendants have violated the “unfair” prong of the UCL by undermining the
 2   Application process and the Agent Fees payment requirements.
 3           65.     Defendants engaged in lending to businesses under the PPPEA and thus
 4   were required to abide by obligations set forth in the SBA Regulations.
 5           66.     Plaintiff, as well as all Class Members, engaged in helping clients apply for
 6   PPP loans with the understanding, which is consistent with the SBA Regulations, that while
 7   they were not permitted to charge their clients fees for their professional services in assisting
 8   in compiling the Applications, they would be compensated through the mandated Agent
 9   Fees from the Lenders.
10           67.     Defendants are well aware, or should have been well aware, of the mandated
11   Agent Fees owed to the Agents under the SBA Regulations.
12           68.     Defendants knew or should have known, that many of their customers were
13   not sophisticated enough and/or lacked the necessary accounting skills and/or did not
14   maintain the required financial data, to be able to successfully apply for a PPP loan without
15   the assistance of Plaintiff and the Class Members.
16           69.     Defendants also knew or should have known, that their customers would
17   seek the assistance, and in fact, did seek the assistance of PPP Agents like Plaintiff and the
18   Class Members to assist them in applying for PPP loans with Defendants.
19           70.     Based on the assistance from the PPP Agents like Plaintiff and the Class
20   Members, the loan customers successfully applied for PPP Loans with their lenders, which
21   were guaranteed by the SBA.
22           71.     As a result of these PPP loans, the SBA has paid the Defendants the
23   processing fees that are owed to PPP lenders. These processing fees include the fees that
24   are due and owing to PPP Agents, including Plaintiff and the Class Members, for their
25   services.
26           72.     The Defendants obtained the services of and benefits provided by the
27   Plaintiff to the Defendants’ customers. As a result, Defendants have earned substantial PPP
28   loan processing fees, but have refused to compensate the Plaintiff and Class the PPP Agent

                                                    -16-
Case 2:20-cv-04235-GW-E Document 1 Filed 05/08/20 Page 17 of 20 Page ID #:17



 1   Fees as mandated by the SBA Regulations. Therefore, Defendants’ refusal is an unfair and
 2   deceptive consumer act or practice.
 3          73.        Through their unfair acts and practices, Defendants have improperly
 4   obtained fees from the Federal government at the expense of Plaintiff and the Class.
 5          74.        Defendants’ unfair practices occurred during the Application process when
 6   Plaintiff rendered services to its clients in anticipation of being paid the mandated Agent
 7   Fees by the Lenders, only to be denied all or a portion of the Agent Fees owed under the
 8   SBA Regulations.
 9          75.        Defendants’ unfair practices of refusing to pay the mandated Agent Fees and
10   their failure to adhere to the SBA Regulations as to PPP loans are the proximate cause of
11   Plaintiff’s damages.
12          76.        These acts and practices were unfair because Defendants withheld monies
13   owed to Plaintiff that were provided for pursuant to the SBA Regulations.
14          77.        By committing the acts and practices alleged above, Defendants engaged in
15   unfair business practices within the meaning of California Business & Professions Code
16   §17200, et seq.
17          78.        Defendants’ violations present a continuing risk to Plaintiff as well as to the
18   general public. Defendants’ unlawful acts and practices complained of herein affect the
19   public interest in light of the purpose and nature of the PPP Loans and because the CARES
20   Act expressly authorized the PPP loans for the benefit of the public, including Plaintiff.
21          79.        Plaintiff and the Class Members are entitled to equitable relief.
22          80.        As such, Plaintiff requests that this Court cause Defendants to disgorge this
23   money to Plaintiff and all Class Members, enjoin Defendants from continuing to violate the
24   UCL as discussed herein, and award Plaintiff such other damages and relief this Court deems
25   just and proper.
26          81.        Plaintiff, the Class, and members of the public will be harmed and/or denied
27   an effective and complete remedy if such an order is not granted.
28

                                                     -17-
Case 2:20-cv-04235-GW-E Document 1 Filed 05/08/20 Page 18 of 20 Page ID #:18



 1                                 THIRD CAUSE OF ACTION
 2                                     On Behalf of the Class
 3                                     Against All Defendants

 4                                   (UNJUST ENRICHMENT)
             82.     Plaintiff hereby incorporates by reference the foregoing allegations as if
 5
     fully set forth herein.
 6
             83.     Plaintiff asserts this cause of action on behalf of themselves and other Class
 7
     Members as Agents as defined by the SBA as follows: (i) an attorney; (ii) an accountant;
 8
     (iii) a consultant; (iv) someone who prepared an applicant’s application for financial
 9
     assistance and is employed and compensated by applicant; (v) someone who assists a lender
10
     with originating, disbursing, servicing liquidating, or litigating SBA loans; (vi) a loan
11
     broker; or (vii) any other individual or entity representing an applicant by conducting
12
     business with the SBA.
13
             84.     Defendants have been, and continue to be unjustly enriched, to the detriment
14
     and at the expense of the Class Members as a result of Defendants’ wrongful withholding
15
     of Agent Fees owed to Plaintiff and the Class.
16
             85.     Defendants have unjustly benefitted through the unlawful and wrongful
17
     collection of money from the Federal Government through the SBA funding PPP loan
18
     applications and continue to benefit to the detriment and at the expense of Plaintiff and
19
     Class Members.
20
             86.     Accordingly, Defendants should not be allowed to retain the proceeds from
21
     the benefits conferred upon it by Plaintiff.
22
             87.     Therefore, Plaintiff seeks disgorgement of Defendants’ unjustly acquired
23
     profits and other monetary benefits resulting from Defendants’ unlawful conduct, and seek
24
     restitution for the benefit of the Plaintiff and Class Members, in a manner to be determined
25
     by the Court.
26
                                         PRAYER FOR RELIEF
27
             WHEREFORE, Plaintiffs, individually and on behalf of the Class, pray for the
28

                                                    -18-
Case 2:20-cv-04235-GW-E Document 1 Filed 05/08/20 Page 19 of 20 Page ID #:19



 1   following relief:
 2     1. For an Order certifying the Class as defined above, appointing Plaintiffs’ as Class
 3          representatives for the Class, and appointing Plaintiffs’ counsel as Class counsel for
 4          the Class;
 5     2. For an Order declaring Defendants’ actions to be unlawful;
 6     3. For a declaration in accordance with SBA guidance that approximately 19.14% of
 7          all administrative fees paid to all Defendants, should be deposited into a mutually
 8          agreeable fund or funds, within 60 days, to be distributed to the designee/Agent of
 9          each recipient of a PPP loan;
10     4. For equitable relief to Plaintiffs and Class Members;
11
       5. For an award of all recoverable compensatory, statutory, and other damages
12
            sustained by Plaintiffs and Class Members, and equitable relief including
13
            disgorgement, unjust enrichment, and all other available relief under
14
            applicable law;
15
       6. For an award of punitive damages pursuant to applicable law;
16
       7. For reasonable attorneys’ fees and expenses as permitted by applicable statutes
17
            and law, including, but not limited to, Code of Civil Procedure section 1021.5;
18
19     8. For costs related to bringing this action;
20     9. For pre and post-judgment interest as allowed by law; and
21     10. Such further relief at law or in equity that this Court deems just and proper.
22
      DATED: May 8, 2020                         GRAYLAW GROUP, INC.
23
                                                 /s/ Michael E. Adler
24                                               Michael E. Adler
25                                               DHILLON LAW GROUP INC.
26                                               /s/ Harmeet K. Dhillon
                                                 Harmeet K. Dhillon
27                                               Nitoj P. Singh
28                                               Attorneys for Plaintiff and the Proposed Class

                                                  -19-
Case 2:20-cv-04235-GW-E Document 1 Filed 05/08/20 Page 20 of 20 Page ID #:20



 1
                                DEMAND FOR JURY TRIAL
 2
           Plaintiffs hereby demand trial of its claims by a jury to the extent authorized
 3   by law.
 4
 5
      DATED: May 8, 2020                       GRAYLAW GROUP, INC.
 6
                                               /s/ Michael E. Adler
 7                                             Michael E. Adler
 8
                                               DHILLON LAW GROUP INC.
 9
                                               /s/ Harmeet K. Dhillon
10                                             Harmeet K. Dhillon
                                               Nitoj P. Singh
11
                                               Attorneys for Plaintiff and the
12                                             Proposed Class
13
14

15
16
17
18
19

20
21
22
23
24
25
26
27
28

                                                -20-
